Citation Nr: 0210583	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-02 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for restrictive lung 
disease.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to January 
1978 and from June 1981 to October 1988.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Montgomery, Alabama, which denied a claim by the 
veteran seeking entitlement to service connection for a lung 
disability involving restrictive lung disease.

The veteran and his spouse testified before the undersigned 
at a videoconference hearing in November 2000.

In January 2001, the Board remanded the case for additional 
development.  Subsequently, a March 2002 rating action 
continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant available evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  The record does not contain objective evidence of a 
restrictive lung disease during service; the objective 
medical evidence does not demonstrate the presence of 
restrictive lung disease until March 1990, nearly 18 months 
following separation from service; and no current restrictive 
lung disease has been credibly linked to the veteran's 
periods of service.  


CONCLUSION OF LAW

Restrictive lung disease was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the previous remand, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq.; see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in the July 1995 
rating decision, the December 1998 statement of the case 
(SOC), the February 1999 and March 2002, supplemental 
statements of the case (SSOC), and the January 2001 Board 
remand of the evidence necessary to establish service 
connection for his claimed disorder.  The Board concludes 
that the discussions in the rating decision, the SOC, the 
SSOCs, and the Board's remand adequately informed the 
appellant of the evidence needed to substantiate his claim 
and complied with VA's notification requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  Pursuant 
to the Board's remand, extensive efforts have been undertaken 
to obtain any available private and service department 
medical records as identified by the veteran at his 
videoconference hearing before the undersigned.  Records were 
obtained from Drs. M. and H., and from the Social Security 
Administration.  Negative responses were received from the 
Air Force Military Personnel Center, Maxwell Air Force Base, 
and Randolph Air Force Base.  There is no indication in the 
record that relevant available evidence has not been 
obtained.  As noted above, the veteran and his spouse 
presented oral testimony before the undersigned in November 
2000.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The veteran essentially contends that his current chronic 
lung disability had its onset following a tracheostomy 
performed in conjunction with a right suboccipital 
craniectomy and resection of cranial nerve #9 schwannoma 
during service in April 1988.

The service medical records show no lung complaints or 
abnormalities prior to the April 1988 surgery.  The report of 
discharge following the surgery does not refer to any lung 
involvement.  A May 1988 report of medical examination noted 
"unregistered spirometry, status post tracheostomy."  A 
June 1988 pulmonary function studies worksheet noted that:

Pt. is unable to register any results on 
spirometry machine.  He has recently 
undergone surgical tracheotomy which 
would explain this.  He is recuperating 
from surgery now.

A July 1988 physical evaluation board report did not note any 
lung abnormalities.  

A VA examination conducted in March 1989 did not include any 
lung or respiratory complaints.  On examination of the 
respiratory system, there was normal chest excursion, and 
lungs were clear to auscultation and percussion.  

A March 1990 report of admission to the USAF Medical Center 
at Lackland Air Force Base, Texas, noted that pulmonary 
function tests revealed mild restrictive defect.  On a VA 
examination in November 1990, the veteran reported difficulty 
breathing due to allergies or asthma.  No findings were 
noted.  

A USAF physical evaluation board report dated in October 1991 
noted "mild restriction lung defect, noted on TDRL 
[Temporary Duty Retired List]".

An August 1995 pulmonary function studies report noted 
minimal obstructive airways disease, mild restriction-
parenchymal, and mild diffusion defect.  The diagnosis was 
restrictive lung disease.

Pulmonary function testing in September 2001 noted mild 
restrictive lung defect, and a VA examination conducted in 
October 2001 diagnosed bronchial asthma, episodic, mild 
restrictive lung disease, and no residual of obstructive lung 
disease.  

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's restrictive lung disease was 
incurred in, or aggravated by, active service.  The report of 
surgery in April 1988 does not note any lung or respiratory 
complications, and the clinical evidence first shows an 
indication of restrictive lung defect in March 1990, nearly 
18 months after the veteran's final separation from service.  
Importantly, the March 1989 VA examination noted normal 
respiratory examination findings.  

While the veteran has argued that pulmonary function testing 
following his surgery in service was abnormal, in fact the 
June 1988 pulmonary function worksheet merely indicates that 
he was unable to perform the test due to his ongoing recovery 
from his tracheostomy.  Thus, the record, rather than showing 
abnormal results, instead reveals that testing was not 
accomplished, and that this was not unexpected in light of 
the ongoing post-surgical recuperation.  No medical report 
has attributed the current restrictive lung disease to the 
veteran's 1988 surgery or any other inservice cause.  

Thus, the weight of the medical evidence is against a finding 
that restrictive lung disease had its onset in service, or 
that current restrictive lung disease owes its etiology to 
service.  The benefit-of-doubt rule does not apply when the 
Board finds that a preponderance of the evidence is against 
the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. 
Cir. 2001)

The veteran and his spouse have contended that his present 
restrictive lung disease owes its etiology to active service.  
However, while lay persons are competent to testify as to 
symptoms the veteran experienced, they are not competent to 
provide a medical opinion because this requires specialized 
medical knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran's restrictive lung 
disease began during or is attributable to a period of 
service.  In view of the above, the Board concludes that 
service connection for restrictive lung disease must be 
denied.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).


ORDER

Service connection for restrictive lung disease is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

